Citation Nr: 0728104	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating for convalescence from surgery for service-connected 
right knee disability, currently assigned from April 26, 
2004, to July 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to May 1990.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Albuquerque, New Mexico Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in April 
2007; a transcript of the hearing is of record.   


FINDINGS OF FACT

1. On April 26, 2004, the appellant underwent an 
osteochondral autograft transfer (OATS) procedure for his 
service-connected right knee disability.

2. A temporary total rating was assigned for the right knee 
disability from April 26, 2004, to July 1, 2004, based on the 
OATS procedure requiring convalescence.

3.  The veteran was not medically released to return to his 
regular employment as a Deputy Sheriff until August 28, 2004.


CONCLUSION OF LAW

The criteria for a temporary total rating from April 26, 
2004, to August 28, 2004, based on convalescence necessitated 
by the surgical treatment for the service-connected right 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West, 2002); 38 C.F.R § 4.30 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

A February 1995 rating decision granted service connection 
for right knee disability characterized as defect of the 
medial femoral condyle with loose body and post-traumatic 
arthritis.  

An April 26, 2004, VA operative report shows that the veteran 
received a right knee osteochondral autograft transfer (OATS) 
for his right knee femoral condyle osteochondral defect.  The 
posterior horn of the medial meniscus was also shaved to 
remove loose fragments.  The discharge plan was to admit the 
veteran to the hospital overnight for pain control and then 
to discharge him the following day.  Discharge medications 
included oxycodone/acetaminophen and percocet for pain.  He 
was provided with standard aluminum crutches.  A subsequent 
May 14, 2004, orthopedic consultation showed that the 
veteran's sutures were removed with wounds well-healed and 
that the right knee had extension to 5 degrees and flexion to 
135 degrees.  It was noted that the veteran was to return in 
six weeks for full motion and activity.  

On June 8, 2004, VA examination, the diagnosis was status 
post OATS procedure for osteochondritis dissecans.  The 
veteran reported a pain level of 4 with positive sign 
swelling, associated stiffness, locking with standing and 
positive lack of endurance.  It was noted that no 
rehabilitation had been prescribed for the knee until after 
June 22nd and that the veteran had been instructed not to use 
ice or engage in weight-bearing activity until that time.  
Physical examination showed a large effusion of the right 
knee superiorly.  Range of motion was prohibited given the 
veteran's proscriptive care from his orthopedic surgeon.  The 
examiner noted that the acute convalescence period for the 
veteran was projected through June 28, 2004, by his 
orthopedist.  

In a letter received by VA on August 2, 2004, the veteran 
noted that he was still under the care of a Dr. E for his 
right knee and that he had not yet been medically released to 
return to work.  His next scheduled appointment with Dr. E 
was August 26, 2004, and it was unknown if Dr. E would 
release him to return to work at that time.  Therefore, he 
had been on convalescent leave since that time.  

In an August 2004 rating decision the RO granted a temporary 
100 percent rating on the basis of convalescence from surgery 
from April 26, 2004, to July 1, 2004.  The decision noted 
that June 30, 2004, was the end of the veteran's 
convalescence period per the June 8, 2004, VA examination.

An August 26, 2004, fitness for duty certification indicated 
that effective August 28, 2004, the veteran was certified to 
resume full work duties with no restrictions.  An August 26, 
2004, VA orthopedic consultation note showed that the veteran 
had been able to engage in weight bearing as tolerated since 
his last visit.  His pain was much improved but he continued 
to have soreness over the lateral knee and occasional 
effusions.  He also had occasional mechanical symptoms but no 
locking.  On physical examination he had a 1+ effusion and 
moderate quadriceps atrophy.  Range of motion was 5 degrees 
extension to 120 degrees flexion.  The veteran was instructed 
to continue quadriceps strengthening and the examiner noted 
that he had filled out the veteran's return to work form.   

On September 15, 2004, VA examination, the diagnosis was 
right knee osteochondral defect and degenerative joint 
disease of the medial femoral condyles with OATS procedure, 
symptomatic.  The veteran reported that his convalescent 
period had been extended to August 28, 2004, when he was 
released to work.  The examiner noted that the veteran's 
occupation was Deputy Sherriff.  The veteran indicated that 
the night of the examination was going to his first night 
kneeling at the firing range and would be his first police 
training since his surgery.  He had relinquished all contact 
sports and his lifting was restricted to 50 pounds.  He 
continued to assign yard maintenance to his son.  Physical 
examination showed right knee extension of 5 degrees with a 
pain level of 6 and right knee flexion of 110 degrees with a 
pain level of 7.  There was crepitus with flexion and valgus 
and varus strength was intact.  The veteran's kneecap had 
swelling and there was inferior effusion.  

The April 2005 rating decision denied an extension of the 
veteran's temporary total evaluation for right knee 
disability beyond July 1, 2004, finding that the evidence did 
not show the need for an extended convalescent period.   

In a June 2005 statement the veteran noted that after his 
surgery he was on crutches for two months and was 100 percent 
non weight bearing per doctors orders.  Then, on June 22, 
2004, he was advised by the surgeon, Dr. E that he could 
start weaning himself off the crutches as the bones had 
healed enough to start exercising the knee.  For the whole 
month of July and up until his appointment with the VA 
orthopedist on August 26, 2004, he was doing physical therapy 
to rehabilitate his knee.  As he lives 150 miles from the VA 
hospital he was unable to use their physical therapy facility 
and was instructed to do the therapy on his own.  He felt 
that VA overlooked the two months of physical therapy and 
rehabilitation (i.e. July and August) when deciding the 
length of time that was necessary for convalescence.  

At the April 2007 Board Hearing the veteran's representative 
indicated that given the nature of his work as a Deputy 
Sheriff, the veteran had to be very near 100 percent 
recovered from his knee surgery to return to work.  As a 
result, his doctor did not give him a release to return to 
work until some 16 or so weeks after his surgery (i.e. August 
28, 2004).  Consequently, the veteran should have been 
entitled to the temporary 100 percent rating for 
convalescence until that date.  

III.  Law and Regulations

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.   

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Convalescence is the stage of recovery following an attack of 
disease, a surgical operation, or an injury, and recovery 
means the act of regaining or returning toward a normal or 
healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  
The need for convalescence exists when recuperation from 
surgery would preclude a return to employment.  See id.; 
Seals v. Brown, 8 Vet. App. 291 (1995).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to 6 months beyond the initial 6 month period may be made 
under
§ 4.30(a)(2) or (3).

Notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-
297 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset it is clear that the veteran received surgery 
that necessitated at least one month of convalescence as the 
post surgical records show that he was provided with standard 
aluminum crutches and post-surgical follow-up noted that it 
would be at least six weeks until the veteran would begin 
full motion and activity.  Further, the evidence of record 
reasonably shows that the veteran was precluded from 
returning to his employment as a Deputy Sheriff until August 
28, 2004, as that is the date that his treating physician 
released him to return.  There is no contrary evidence 
showing that the veteran was fit to return to work at an 
earlier date.  (Although the veteran's acute convalescence 
period had been projected to last only until late June, this 
projection did not address the further level of convalescence 
necessary for the veteran to return to his work).  

As noted above, disability ratings are based upon the average 
impairment of earning capacity.  38 C.F.R. § 4.1 (2006).  In 
the instant case the veteran's earning capacity impairment 
was total until August 28, 2004, as he was unable to return 
to his employment as a Deputy Sheriff until that date.  
Although, the veteran may have been able to engage in a 
different, less strenuous job prior to August 28, 2004, his 
representative's hearing presentation reasonably established 
that he needed to be at nearly full strength in order to 
perform his position as a Sheriff.  Given that this position 
was permanent, the Board would not expect the veteran to 
obtain, or attempt to obtain, temporary, less strenuous work 
while he continued to convalesce to the point where he could 
return to his regular full-time, permanent work.  
Additionally, such temporary work may have inhibited his 
ability to expeditiously rehabilitate his knee to the point 
where he could return to his Sheriff's duties.  

Given that it is reasonably established that he was in need 
of convalescence from April 26, 2004, until August 28, 2004, 
and given that the controlling regulations allow for such 
convalescence for that period of time (See 38 C.F.R. 
§ 4.30(a)(1), (b)(1)), the preponderance of the evidence is 
in the veteran's favor and extension of the temporary total 
rating until August 28, 2004, is warranted.  


ORDER

The temporary total disability rating for convalescence from 
surgery for service connected right knee disability, 
currently assigned from April 26, 2004, to July 1, 2004, is 
extended until August 28, 2004, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


